Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.
 
Claim Objections
Claim 19 is objected to because of the following informalities:  “cooled, and heat conducting device being” is improper grammatically, it should properly read “cooled, and the heat conducting device being”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “an exhaust device for providing an airflow to discharge the heated second medium” in claim 9 (and “exhaust device” of claim 10).
 No structural support could be found in the specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 9 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of at least one heating or cooling device. The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically the broad term “an 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 limitation “an exhaust device for providing an airflow to discharge the heated second medium” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure to perform the claimed function of all claimed possible structures for “an exhaust device for providing an airflow to discharge the heated second medium”. As 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lack of clarity of structure claims.  Claim 1 requires “a second medium in a liquid state to be sprayed onto the evaporator” and that “the evaporator is configured to receive heat from the heat conducting device to evaporate the second medium” but does not expressly claim and structure for the spraying/delivery of the second medium.  As claimed one skilled in the art would not be clear if applicant is merely claiming an intended use or capability of the second fluid or if applicant is attempting to incompletely or unclearly claim such a spraying/delivery structure.
Examiner further notes that if spraying is a required action in the invention the claim would be indefinite for being incomplete for omitting essential elements, such 
The claim will be examined as an intended use/capability of the second medium. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for lack of clarity of structure claims.  Claim 1 requires “a second medium in a liquid state to be sprayed onto the evaporator” and that “the evaporator is configured to receive heat from the heat conducting device to evaporate the second medium” but does not expressly claim and structure for the spraying/delivery of the second medium.  As claimed one skilled in the art would not be clear if applicant is merely claiming an intended use or capability of the second fluid or if applicant is attempting to incompletely or unclearly claim such a spraying/delivery structure.
Examiner further notes that if spraying is a required action in the invention the claim would be indefinite for being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element would the structure to spray/deliver the second medium. 
The claim will be examined as an intended use/capability of the second medium. 
Claims 2-7, 9, 11, and 20 are rejected for dependence to one or more of the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-5, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tozer et al. (U.S. PGPub 2010/0277863) in view of Opila et al. (U.S. PGPub 2014/0293541).
Regarding claim 1, Tozer teaches an evaporative cooling system (fig. 1a), comprising a heat conducting device (element 106), the heat conducting device being capable of coupling to a heating element (elements 102) to be cooled and the heat conducting device comprising a first medium (working fluid para. 0019); a heat dissipating device (element 110) having one or more heat dissipating outlets (element 120 para. 0020); an evaporator (element 112; examiner notes that based upon applicants specification this is a device that provides for fluids on the outside of it to cool the element by evaporation, and does not require evaporation inside of the evaporator, further as claimed the element only requires being capable of such as the elements for providing the fluid to be evaporated are not included or taught as part of the same element) disposed in the heat dissipating device and arranged in relation to the heat conducting device that is arranged at least partially outside the heat dissipating device (per fig. 1a part is in element 104 outside of 110), wherein; the heat conducting device is located outside the heat dissipating device (per above and see the 112 rejection above) and it extends out of the heat generating device to connect with the evaporator (per fig. 1a);
the heat dissipating device comprises a second medium (element 114/118 “air”) , and the evaporator is configured to receive heat from the heat conducting device to heat 
Tozer does not explicitly teach the heat conducting device further comprises an evaporation chamber and a condensation chamber in communication with each other, wherein; the evaporation chamber occupies a lower half of the heat conducting device, and the condensation chamber occupies an upper half of the heat conducting device; and the condensation chamber extends out of the heat generating device to connect with the evaporator.  Tozer does teach that the heat conducting device is a heat pipe (para. 0016).  Opila teaches a heat pipe (element 20) comprises an evaporation chamber (element 26) and a condensation chamber (element 22) in communication with each other (per para. 033), wherein; the evaporation chamber occupies a lower half of the heat conducting device, and the condensation chamber occupies an upper half of the heat conducting device (per fig. 4 and para. 0033).  It would be obvious to one skilled in the art at the time of filing to use the heat pipe structure of Opila as the heat pipe of Tozer, such that the condensation chamber extends out of the heat generating device to connect with the evaporator since the condensing chamber is the section rejecting heat and per Tozer that is the section that is rejecting heat.  The motivation would be the use of a standard heat pipe structure to have a known and expected heat transfer capability.
Tozer does not expressly teach the second medium in a liquid state to be sprayed onto the evaporator and that the evaporator using the heat from the heat conducting device to evaporate the second medium.  Rede teaches a second medium (“water” para.026) in a liquid state to be sprayed onto the evaporator (element 12) and 
Regarding claim 2, the combination of Tozer and Opila teaches the evaporation chamber is capable of coupling to the heating element and contains the first medium (per fig. 1a the heat rejecting section of heat pipe connects to heat exchanger), and the first medium is heated and flows to the condensation chamber (Opila para. 0033); and the condensation chamber condenses the heated first medium, and returns the first medium to the evaporation chamber (Opila para. 0033).  This would be resultant of the combination discussed in claim 1 above, with the same obviousness and motivation.
Regarding claim 4, Tozer teaches the heat conducting device is arranged in relation to the evaporator through a pipe (element 106 is taught as a “heat pipe” by Tozer thus meeting this broad limitation).
Regarding claim 5, Opila teaches the evaporator (elements 10) is of one or more of the plate structure.  It would have been obvious to one skilled in the art at the time of filing to use the plate structures of Opila as the heat exchanger of Tozer, the motivation would be to optimize the heat transfer for the thermal load to obtain the required heat transfer (para. 0029).
Regarding claim 11, Tozer teaches the one or more heat dissipating outlets of the heat dissipating device are arranged in relation to an enclosed channel (the flow path through 110) for discharging the heated second medium (per fig. 1a).
Regarding claim 19, Tozer teaches an apparatus comprising a cooling system (fig. 1a), the cooling system comprising a heat conducting device (element 106), the heat conducting device being capable of coupling to a heating element (element 102) to be cooled, and; a heat dissipating device (element 110) having one or more heat dissipating outlets (element 120 para. 0020), and an evaporator (element 112; examiner notes that based upon applicants specification this is a device that provides for fluids on the outside of it to cool the element by evaporation, and does not require evaporation inside of the evaporator, further as claimed the element only requires being capable of such as the elements for providing the fluid to be evaporated are not included or taught as part of the same element) disposed in the heat dissipating device and arranged in relation to the heat conducting device that is arranged at least partially outside the heat dissipating device (per fig. 1a); wherein; the heat conducting device is located outside the heat dissipating device (per above and see the 112 rejection above); the heat dissipating device comprises a second medium (element 114/118 “air”) and the evaporator is configured to receive heat from the heat conducting device to heat the second medium of the heat dissipating device and discharge the heat from the one or more heat dissipating outlets of the heat dissipating device (per fig. 1a).   Tozer does teach the heat conducting device is a heat pipe (para. 0016).
Tozer does not expressly teach the heat conducting device comprises an evaporation chamber and a condensation chamber in communication with each other, wherein; the evaporation chamber occupies a lower half of the heat conducting device, and the condensation chamber occupies an upper half of the heat conducting device; and the condensation chamber extends out of the heat generating device to connect 
Tozer does not expressly teach the second medium in a liquid state to be sprayed onto the evaporator and that the evaporator using the heat from the heat conducting device to evaporate the second medium.  Rede teaches a second medium (“water” para.026) in a liquid state to be sprayed onto the evaporator (element 12) and that the evaporator using the heat from the heat conducting device to evaporate the second medium (para. 0026).  It would be obvious to one skilled in the art at the time of filing to use the evaporative fluid of Rede with Tozer as claimed, the motivation would be the significant energy savings (Para. 0002).
Regarding claim 20, It would have been obvious to one skilled in the art at the time of filing that the combination of Tozer and Opila would result in the evaporation chamber is capable of coupling to the heating element and contains the first medium, and the first medium is heated and flows to the condensation chamber; the condensation chamber condenses the heated first medium, and returns the first medium to the evaporation chamber (per Tozer this is the direction of heat transfer, and para. 0033 teaches this flow of the first medium.  This would be resultant of the combination discussed in claim 1 above, with the same obviousness and motivation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tozer et al. (U.S. PGPub 2010/0277863) in view of Opila et al. (U.S. PGPub 2014/0293541), and further view of Lange et al. (U.S. PGPub 2011/0198057).
Regarding claim 3, Tozer and Opila do not expressly teach the inner walls of the evaporation chamber and the condensation chamber include a capillary structure to 
Lange teaches wherein the inner walls of the evaporation chamber and the condensation chamber include a capillary structure to direct the first medium liquefied in the condensation chamber to the evaporation chamber (“wick structure” para. 0031).  It would be obvious to one skilled in the art at the time of filing to use the wick structure of Lange with the wick of Tozer and Opila; the motivation would be to use a well-known structure to assist in the movement of the fluid through the heat pipe to obtain improved heat transfer.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tozer et al. (U.S. PGPub 2010/0277863) in view of Opila et al. (U.S. PGPub 2014/0293541), and further view of Hamburgen et al. (U.S. Patent 8,295,047).
Regarding claim 6, Tozer does not teach the heat dissipating device further includes an importing device to import the second medium into the container.  
Hamburgen teaches the heat dissipating device further includes an importing device (piping to element 1050) to import the second medium into the container.  It would have been obvious to one skilled in the art at the time of filing to modify Tozer to have the importing device of Hamburgen for cooling the heat conducting device in the container taught by Tozer (the casing of element 110 per fig. 1a), the motivation would be the improved cooling efficiency it provides (Col. 25, ln 4-28). 
Regarding claim 7, Tozer does not teach the import device further includes a liquid inlet tube extending through a wall of the heat dissipating device and a liquid inlet port formed at the end of the inlet tube in the heat dissipating device. 
Hamburgen teaches the import device further includes a liquid inlet tube (piping to element 1050) extending through a wall of the heat dissipating device and a liquid inlet port (element 1050) formed at the end of the inlet tube in the heat dissipating device (per fig. 10).  It would have been obvious to one skilled in the art at the time of filing to modify Tozer to have the importing device of Hamburgen for cooling the heat conducting device, the motivation would be the improved cooling efficiency it provides (Col. 25, ln 4-28). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tozer et al. (U.S. PGPub 2010/0277863) in view of Opila et al. (U.S. PGPub 2014/0293541), and further view of Fried (U.S. PGPub 2017/0234623).
Regarding claim 9, Tozer does not expressly teach the heat dissipating device further includes an exhaust device disposed adjacent to one or more heat dissipating outlets of the heat dissipating device, being configured to provide an airflow to discharge the heated second medium, wherein the exhaust device includes a fan.  Fried teaches the heat dissipating device (fig. 6) further includes an exhaust device (element 135) disposed adjacent to one or more heat dissipating outlets of the heat dissipating device (per fig. 6), being configured to provide an airflow to discharge the heated second medium, wherein the exhaust device includes a fan (element 135 per fig. 6).  It would have been obvious to ne skilled in the art at the time of filing to modify Tozer to include the fan of fried, the motivation would be to pull and exhaust air for proper heat transfer (Para. 0127).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Examiner notes that the amendments raised a 112(f)->112(a)/(b) issue that was in the 2/8/21 office action but eliminated in the amendments resulting in the 8/3/21 action.  No specific arguments were presented regarding this issue in applicant’s 11/2/21 submission. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763